Citation Nr: 0121784	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  93-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
eye laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating 
decision in which the RO denied service connection for 
residuals of a right eye laceration.  In August 1995 and 
October 1997, the Board remanded the claim to the RO for 
further development of the issue.  In March 1999, the Board, 
once again, remanded the issue of entitlement to service 
connection for residuals of a right eye laceration to the RO.  
In February 2001, the RO continued to deny service connection 
for residuals of a right eye laceration.  The issue has been 
returned to the Board for further appellate adjudication. 

The veteran was afforded a hearing before a Member of the 
Board in October 1993.  A transcript of the hearing is of 
record.  In a March 1997 letter, the Board informed the 
veteran that the Member of the Board who conducted his 
personal hearing in October 1993, had passed away.  He was 
advised that he had a right for another personal hearing 
before a Member of the Board.  The veteran was further 
informed that if he did not respond within 30 days of the 
date of this letter, the Board will assume he does not desire 
an additional hearing.  Inasmuch as the veteran did not 
submit a timely response, nor has he otherwise indicated his 
desire for a subsequent Board hearing, the Board will proceed 
on the basis of the record as constituted.


FINDING OF FACT

The evidence of record demonstrates that the veteran does not 
suffer from any significant residuals to his right eye as the 
result of an automobile accident, which occurred in service.




CONCLUSION OF LAW

Residuals of a right eye laceration were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that the veteran was involved in a motor vehicle accident on 
August 11, 1970.  According to the report of hospitalization, 
a physical examination revealed a large right subcutaneous 
frontal hematoma and small abrasions to the check and 
forehead.  The pupils were bilaterally equal and reactive to 
light and accommodation.  The fundi were clear.  This 
hospital report also indicates that upon the veteran's return 
from convalescent leave, he was found physically fit for 
return to duty.  

The veteran filed a claim for service connection for 
residuals of a right eye laceration in October 1991.

VA conducted an examination of the veteran in November 1991, 
during which the veteran reported that he sustained a right 
eye laceration while involved in an automobile accident in 
service.  The assessment was that of a normal eye 
examination.

In a December 1991 rating decision, the RO denied service 
connection for residuals of a right eye laceration, and the 
veteran perfected an appeal of this determination.

The veteran provided testimony at a hearing before a Member 
of the Board in October 1993.  The veteran testified that he 
has suffered with blurred vision since the automobile 
accident.

Following appellate review in August 1995, the Board remanded 
the claim of entitlement to service connection for laceration 
of the right eye to the RO for further development.  In 
particular, the RO was requested to obtain outstanding 
records of medical treatment potentially relevant to the 
veteran's claim. 

In October 1995, the clinic is Fort Meyers informed the RO 
that there was no evidence of treatment or medical records 
regarding the veteran.

In February 1996, the Department of Navy, Office of the Judge 
Advocate General informed the RO that the requested 
investigation concerning the automobile accident in August 
1970 could not be retrieved from the storage facility and was 
presumed lost.  

In April 1996, the Bethesda Naval Hospital responded that 
they did not have any records of the veteran on file.

Following appellate review in October 1997, the Board 
remanded the case to the RO in order to provide the veteran 
with a VA examination to determine the presence of residuals 
of a laceration of the right eye.  The examiner was requested 
to state that if such residuals were found, whether such 
residuals were due to the in-service large right subcutaneous 
frontal hematoma and small abrasions of the right check and 
forehead.

The veteran underwent a VA examination in December 1997.  He 
stated that he believed that his vision was impaired by cuts 
he received during the automobile accident.  The examiner, 
however, did not provide a diagnosis pertinent to his right 
eye complaints.

Following appellate review in March 1999, the Board remanded 
the case again to the RO on the basis that the December 1997 
examination findings were inadequate to evaluate the 
veteran's claim.  In particular, the Board noted that the 
examiner did not make any determination regarding the 
possible presence of residuals of a laceration of the right 
eye.  Accordingly, the RO was requested to provide the 
veteran with another VA examination.
 
The veteran underwent a VA examination in November 1999.  He 
provided a history of being involved in a motor vehicle 
accident in 1970 resulting in glass in his right eye.  He 
stated that he had difficulty reading up close.  On 
examination, the veteran's best corrected visual acuity in 
the both eyes were 20/20 with a manifest refraction of -0.25 
sphere.  Intraocular pressure was found to be 17 in both eyes 
by tonometry applanation.  Pupils were round and reactive 
with no evidence of an afferent pupillary defect.  Motility 
was intact in both eyes.  Visual fields were full to 
confrontation.  On slit lamp examination, lids, lashes, 
conjunctiva, sclera, cornea, anterior chamber, iris, and lens 
were all within normal limits in both eyes.  The macula, 
blood vessels, and periphery were normal in both eyes.  The 
optic nerve showed an elevated cup to disk ratio in the right 
eye of 0.75 in the right eye and 0.60 in the left eye.  The 
diagnoses were presbyopia and glaucoma, secondary to an 
elevated cup to disk ratio.

In a February 2000 addendum to the November 1999 VA 
examination, the examiner noted that there were no corneal 
scars in the right eye.  The trace arcus was developing 
inferiorly which was noted to be normal.  The assessments 
were myopia, presbyopia, and prior history of elevated cup to 
disk ration in which glaucoma was suspected.  The examiner 
commented that the veteran did not have any significant 
residual effects from the accident.    

II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), have been complied with the 
during the pendency of this appeal.  In this regard, by 
virtue of the rating decisions, statement of the case, 
supplemental statements of the case (SSOC), and the Board 
remands, the veteran and his representative were given notice 
of the information and evidence necessary to substantiate his 
claim for service connection for residuals of a right eye 
laceration.  In VA letters, dated in December 1991, and 
October 1995, the veteran was specifically notified of the 
evidence that the VA would obtain, and the evidence that he 
was expected to provide in support of his claim.  Moreover, 
the RO has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, postservice medical 
records, including private and VA examination and outpatient 
treatment reports, and assertions made by the veteran and his 
representative in support of his claim.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

The Board is unaware of any additional pertinent evidence, 
which is available in connection with this appeal.  In this 
context, the Board, in its remand of August 1995, directed 
that the RO obtain and associate with the claims folder the 
medical records from the Rader Clinic at the U.S. Army Base 
in Fort Myer, Virginia, of treatment in August 1970; the 
Naval Hospital in Bethesda, Maryland; and from the private 
physicians located in Charlottesville, Virginia.  However, in 
a February 1997 letter, the veteran informed VA that the 
medical records from his private doctors in Charlottesville, 
were unavailable, noting that such records had been destroyed 
by fire.  In a SSOC, dated in May 1996, the RO noted that it 
had received responses from the Andrew Rader U. S. Army 
Health Clinic in Fort Myer, Virginia, and the Naval Hospital 
in Bethesda, Maryland, informing that neither facility had 
any records of the veteran on file.  The RO also noted that 
it had received responses from the Service Department, and 
the Department of the Navy, Office of Judge Advocate General, 
informing that the investigation report of the August 1970 
accident could not be retrieved and was presumed lost.  The 
SSOC was sent to the veteran's last known address and was not 
returned as undeliverable.  The Board therefore concludes, 
under the presumption of regularity of the official acts of 
public officers, that the veteran received adequate notice 
that the VA was unable to obtain the identified accident 
report and medical records with respect to his claim.  
38 U.S.C.A. § 5103A(b)(2); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  In any event, in the February 1997 
letter, the veteran informed that he had traveled to 
Washington, D.C., in an attempt to obtain a copy of the 
police report of the August 1970 accident, and was told that 
the report was lost.

Thus, under the circumstances of this case, the VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  38 U.S.C.A. §§ 5103, 
5103A.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In this case, the veteran contends that following an 
automobile accident in service, he has had problems with his 
right eye which include blurred vision.  The evidence of 
record shows that while the veteran was involved in a 
automobile accident in service, and while he received small 
abrasions to the right check and forehead, no complaints of a 
right disability were recorded.  In fact, the physical 
examination conducted in August 1970, disclosed that the 
veteran's pupils were bilaterally equal and reactive to light 
and accommodation; and that his fundi were clear.  Indeed, it 
is of particular significance that following the VA 
examination in November 1991, the examiner concluded that the 
veteran's eye examination was normal, indicating no evidence 
of any residuals of a right eye laceration.

Current evidence shows that the veteran is diagnosed with 
myopia, presbyopia, and suspected glaucoma, however, the VA 
examiner in February 2000 specifically commented that there 
are no significant residual effects from the accident.  
According to the examiner, there were no residual corneal 
scars in either eye.  Thus, based on the VA examiner's 
opinion, which was made after a thorough review of the 
veteran's claims folder, the Board finds that the criteria 
for service connection for residuals of a right eye 
laceration are not met, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995); VAOGCPREC 16-92 (O.G.C. Prec. 16-
92); 57 Fed. Reg. 49747 (1992).  As noted above, the duties 
to notify and assist the veteran in developing evidence to 
support the claim has been met and, under either theory, the 
claim is being denied because, after providing the veteran a 
VA examination in February 2000, there still remains the lack 
of a nexus between any current right eye disorder and the 
veteran's active military service.  Therefore, given the 
particular facts of this case, the Board finds that there is 
no reasonable possibility that any further assistance would 
aid in substantiating the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, the Board does not find that the 
claim of entitlement to service connection for residuals of a 
right eye laceration needs to be remanded.


ORDER

Service connection for residuals of a right eye laceration is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

